Citation Nr: 1530050	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with depression, not otherwise specified. 

2. Entitlement to service connection for traumatic brain injury (TBI), also claimed as a cognitive disorder, including memory loss, and attention deficit disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD with depression and assigned a 30 percent disability rating effective August 30, 2010, denied service connection for TBI, and increased the rating for bilateral hearing loss to 20 percent, effective August 30, 2010.  On his December 2013 Form 9, the Veteran limited his appeal to a higher rating for PTSD and service connection for TBI.  

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for TBI as entitlement to service connection for also claimed as a cognitive disorder, including memory loss, and attention deficit disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.")

In March 2014, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals a copy of the Board hearing transcript, additional VA treatment records, a VA medical statement, and correspondence from the Veteran's representative.  Although the agency of original jurisdiction (AOJ) has not considered the records, and no waiver of initial AOJ consideration has been received, as the issues are being remanded for additional development, the AOJ will have an opportunity to consider this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran claims that he has memory/cognitive problems related to when a hand grenade detonated one foot in front of him, which caused his ears to bleed, and resulted in the killing of his commander and another soldier during combat service in Vietnam in February 1969.  He indicated that he did not notice the cognitive problems immediately and sought treatment for hearing difficulty and ringing in his ears three days later.   

The Board notes that service connection has been awarded for bilateral hearing loss, tinnitus, and PTSD with depression in relation to the Veteran's combat experiences.  

At his March 2014 hearing, the Veteran made statements indicating that he had additional symptoms that he did not believe were associated with his psychiatric disorder.  Specifically, he reported that he had cognitive difficulty, including difficulty with concentration, memory, and comprehension.  

On review of the evidence, the record remains unclear as to whether the Veteran has a current diagnosis of TBI or a cognitive disorder with symptoms that are separate and distinct from his PTSD symptoms.  On April 2010 VA neuropsychology note, the Staff Neuropsychologist found that, 

"The overall cognitive pattern of performance noted in this assessment is not suggestive of residual long term traumatic brain injury.  The injury and medical history reported by the patient is likewise not indicative of a level of injury that would contribute to enduring cognitive deficits.  The motor and cognitive slowing in this assessment is most consistent with psychiatric distress.  Specifically, the results of objective psychological testing suggest the presence of feelings of anxiety, dysphoria, and somatic concern, likely to be interwoven with social discomfort.  The patient's presentation during assessment (i.e., sudden tearfulness) was consistent with this."  

In September 2010, the Veteran underwent VA examination for a traumatic brain injury.  In regard to the Veteran's memory/cognitive problems, the examiner reported that, per the neuropsychology evaluation, "the Patient's current intellectual functioning is in the Average range, consistent with premorbid expectation, with no evidence of a significant decline from baseline." 

While an examiner reported on a June 2010 VA neurology note that the Veteran probably had more PTSD rather than a brain injury, the examiner acknowledged that it was hard to sort these things out.  

Additionally, on October 2014 VA neuropsychology consult, the neuropsychologist discussed the cognitive effects that accompanied PTSD and TBI, including the significant overlap of symptoms in both diagnoses.  While the examiner suspected that what the Veteran referred to as "memory" problems was actually attentional difficulties related to dissociative PTSD symptoms and that PTSD was a salient factor in the Veteran's presentation, the examiner found that a mild cognitive disorder was also present.  

Furthermore, in January 2015, a VA nurse practitioner reported that the Veteran had multiple symptoms such as memory loss, chronic headaches, and tinnitus that very well could be related to TBI.  She reported that the Veteran had a history of a concussion while in Vietnam from when a hand grenade went off and that he has not had good recall or memory since that time.  She reported that she believed that these symptoms were more than likely related to the history of concussion/TBI during the Veteran's service in Vietnam.  In a subsequent treatment record, the nurse practitioner included an assessment of memory loss, probably TBI. 
Therefore, the Board believes that the Veteran should be afforded another VA examination to determine the nature and etiology of all cognitive disorders found to be present.  

In regard to his PTSD symptoms, during his March 2014 hearing, the Veteran indicated that he had increased anxiety, rare flashbacks, and nightmares, all of which were not reported on the prior November 2010 VA PTSD examination.  Such reports suggest that his PTSD may have worsened since his last VA examination.  In light of the fact that the most recent VA examination was conducted in November 2010, almost five years ago, along with the suggestion of increased symptomatology and the uncertainty surrounding whether or not any of the Veteran's cognitive deficits are symptoms of his service-connected PTSD with depression, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Finally, as indicated in the Introduction, additional evidence has been associated with the record since the issuance of the December 2013 statement of the case.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include the evidence associated with the record since the issuance of the December 2013 statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified (and authorized) by the Veteran, including any ongoing VA medical treatment records since June 2014.

2. After completion of the development in paragraph 1 above, the AOJ must schedule the Veteran for an appropriate VA examination(s) to ascertain the nature and etiology of any TBI (as well as any cognitive disorder, including memory loss and attention deficit disorder) and the severity and manifestations of his service-connected PTSD with depression. 

The examiner must review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems.  

a) The examiner should provide a diagnosis pertinent to the Veteran's claimed TBI (as well as any cognitive disorder, including memory loss and attention deficit disorder), and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that any diagnosed disorder was sustained during his active duty service, or, resulted from an injury or illness sustained during service, to include being in close proximity to a grenade blast, which killed nearby soldiers in February 1969.

b) If TBI (as well as any cognitive disorder, including memory loss and attention deficit disorder) is diagnosed, and the examiner determines that the diagnosed TBI (as well as any cognitive disorder, including memory loss and attention deficit disorder) is at least as likely as not related to his active duty service, then the examiner should identify all symptoms associated with the diagnosed TBI (as well as any cognitive disorder, including memory loss and attention deficit disorder).  The examiner should also, to the extent possible, differentiate those symptoms attributable to the Veteran's diagnosed TBI (as well as any cognitive disorder, including memory loss and attention deficit disorder) from those associated with his PTSD with depression.

c) With regard to the symptoms of PTSD, the examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF (Global Assessment of Functioning) score under Axis V. (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)  The examiner should specifically consider the Veteran's PTSD symptomatology documented and provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.

d) To the extent possible, the examiner should also provide a longitudinal analysis of the Veteran's PTSD from August 30, 2010, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and any separate cognitive disorder or TBI.  The examiner should state whether the Veteran's PTSD has undergone any material change in severity since August 30, 2010 or whether it has been relatively consistent since that time.

e) The examiner should also provide a detailed description of the functional impact that the Veteran's PTSD with depression has on his daily life and employability.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the December 2013 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




